[paccoplogonr.jpg]

 
February
23, 2010                                                                                                                                                                                       OTCBB:PPFP
Amendment to San Enrique Mineral Property
Acquisition Agreement and Termination of Yerbas Buenas Letter of Intent
 
Pacific Copper Corp. (OTCBB: PPFP) (CUSIP # 69412U 10 0) announces an amendment
dated February 22, 2010 to the Mineral Property Acquisition Agreement (the
“MPAA”) dated June 11, 2009 to purchase the San Enrique property located in
Atacama Region III, Chile (“San Enrique”) from the vendor, Sociedad Gareste
Limitada (“Gareste”).  Gareste is a private Chilean limited liability
partnership in which one of the Company’s directors, Harold Gardner, is a 50%
owner and co-managing partner. Under the terms of the amendment, Gareste has
agreed to include in the purchase additional mineral exploration concessions
adjacent to San Enrique, comprising 160 hectares, and applications for another
2,000 hectares of adjacent concessions that overstake current concessions with
senior rights in third-parties. The parties have also agreed to extend the
Closing Date of the MPAA to June 30, 2010 and to grant and extend to Gareste a
specific right of rescission (“Rescission Right”) of the transaction, which
after closing, and if exercised, will obligate the Company and its subsidiary
Pacific Copper Chile Ltda. to convey the mineral titles back to Gareste if the
Company does not raise and add to its treasury the net sum of US$1.6 million
dollars within six (6) months of the Effective Date of the Amendment, or if US$1
million is not expended by Pacific Copper Chile and the Company on the Property
and related project overhead within eighteen (18) months of the Effective Date.
The share portion of the consideration payable by the Company to the vendor,
amounting to 7 million shares of the Company, shall be placed in escrow pending
the satisfaction of closing conditions and the further satisfaction of the
conditions that would otherwise give rise to the Rescission Right. In the case
that the Rescission Right is exercised, Gareste is obligated to release from
escrow and return any share consideration received for this transaction back to
the Company. The other terms of the MPAA remain unchanged, including a 2% net
smelter return royalty capped at $6 million, subject to a buyback right by the
Company of one-half of the royalty for the sum of $2 million prior to
commencement of commercial production.
 
About the San Enrique Project and Company Leachable Copper Strategy
 
Pacific Copper's corporate strategy includes a copper oxide and leachable copper
component through acquisition, exploration and development of suitable low cost,
surface mineable, heap leachable projects in northern Chile. The San Enrique
property represents a key strategic target in Atacama Region III, complementing
the Company's La Guanaca, El Corral/La Mofralla and Venapai properties for which
reports have been filed pursuant to Canadian National Instrument 43-101
Standards for Disclosure of Mineral Projects and its Companion Policy ("NI
43-101").
 
None of the properties in which the Company has an interest has been determined
to contain any mineral resources or reserves under NI 43-101, and at this time
there is no basis for any economically viable mineral deposit on any of the
Company's properties.
 
The Company also announces that it has agreed with Gareste to terminate the
Letter of Intent dated September 9, 2008 (the “LOI”), for the Company’s purchase
of the Yerbas Buenas property located in Atacama Region III, Chile. The Company
has determined from its exploration efforts that the Property appears to
principally contain silver mineralization, and therefore is not of primary
interest to the Company.  In exchange for the release of this property back to
Gareste, and in consideration of exploration efforts expended by the Company
during the pendency of the LOI, Gareste has agreed to convey to Pacific Copper a
2% Net Smelter Return royalty on mineral production from the property, capped at
US$250,000.
 
You can find more detailed information with respect to the company's projects,
corporate information and leadership team at the company's website:
www.pacificcopper.com
 
Investor Relations info@pacificcopper.com
Hal Johnston at 877-306-7979
Should you have any questions or comments, please do not hesitate to contact the
Company or our Investor Relations people at the referenced numbers above.
 
 
Safe Harbor Statement -Statements in this news release, which are not purely
historical, are forward-looking statements within the meaning of applicable
Canadian securities laws, including any statements regarding beliefs, plans,
expectations or intentions regarding the future. These statements involve risks
and uncertainties which could cause actual results to differ materially from
those in the forward-looking statements contained herein. Such risks and
uncertainties may include, but are not limited to: (i) the ability of the
Company to raise sufficient capital to close the acquisition of the San Enrique
property and extinguish the rescission right of the vendor, (ii) the ability of
the Company to develop mineral resources and reserves on its properties, (iii)
the risks and uncertainties set forth in the Company's filings with the SEC such
as the ability to obtain additional financing, the ability to manage growth,
acquisitions of technology, equipment or human resources, the effect of economic
and business conditions, the ability to attract and retain skilled personnel,
the risks inherent in exploration, and factors outside the control of the
Company. These forward-looking statements are made as of the date of this news
release, and the Company assumes no obligation to update the forward-looking
statements or to update the reasons why actual results could differ from those
projected in the forward-looking statements. Although the Company believes that
the beliefs, plans, expectations and intentions contained in this news release
are reasonable, there can be no assurance those beliefs, plans, expectations or
intentions will prove to be accurate. Investors should consider all of the
information set forth herein and should also refer to the risk factors disclosed
in the Company's periodic reports filed from time-to-time with the SEC. This
news release shall not constitute an offer to sell or the solicitation of an
offer to buy nor shall there be any sale of these securities in any jurisdiction
in which such offer, solicitation or sale would be unlawful prior to
registration or qualification under the securities laws of any such
jurisdiction.
 